Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  Claim 1 recites ‘wherein when the trigger button abutting against a fixing member’, while it should read ‘against the fixing member’.  Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 8 are allowed.
With respect to claims 1 – 8, the allowability resides in the overall structure of the device as recited in independent claims 1, 6 and at least in part because of claimed limitations:
a fixing base defining a mounting hole, the fixing base being mountable to the electronic device by a first fastening member; and
two clamping members slidably connected to two sides of the fixing base between the projections, and one end of each of the clamping members toward the trigger button comprising a clamping part, a sliding part and a holding part, wherein the sliding part is connected between the clamping part and the holding part, and the sliding part is connected to the fixing base and is adapted for sliding on the fixing base; 
a second fastening member fastening the holding part on the electronic device; and
two first elastic members, each of the two first elastic members being connected between a corresponding one of the sliding parts and the fixing base;
wherein when the trigger button abutting against a fixing member, the trigger button moving toward a second position from the first position by a pressing of the fixing member, the fixing member is located between the projections,
The aforementioned limitations in combination with all remaining limitations of claims 1, 8 are believed to render said claims 1, 8 and all claims dependent therefrom patentable over the art of record.

3.	None of the cited references teach nor suggest the above noted limitations of claims 1, 8 in combination with the remaining limitations.

Regarding claim 1, Minn (US 20170314732 A1) fig 14 teaches a mounting mechanism (1404) equipped on an electronic device (electronic device mentioned in title) and configured for mounting to the electronic device to a fixing member (306a, b), the mounting mechanism comprising: 
a fixing seat (1412) comprising:
a fixing base (1412) defining a mounting hole (space between 306a, b), 
a plurality of projections (116) disposed on the fixing base, the plurality of projections surrounding the mounting hole (fig 14);
a trigger button (106 including 122, see fig 5 for example, and paragraph 0081 recites ‘The device holder 106 is not shown in FIG. 14. However, it should be understood that the device holder 106, or an alternative device holder (examples of which were described above), should be attached to the expandable element 1412 shown in FIGS. 14, e.g., by a movable hinge (e.g., 122)’) movably received in the mounting hole and comprising a first positioning portion (top portion of 122, movable joint) and a second positioning portion (bottom portion of 122, screw and fastener) protruding out of the first positioning portion;
two clamping members (1413a, 1414a, 1413b, 1414b) slidably connected to two sides of the fixing base between the projections (paragraph 0081; fig 14), and one end of each of the clamping members toward the trigger button comprising a clamping part (1414a, b), a sliding part (1413a, b) and 

two first elastic members (paragraph 0080 recites ‘One or more springs (not shown in FIG. 14) bias the expandable element 1412 to return to its unexpanded state when not being expanded’), 
wherein when the trigger button is arranged at a first position (open position described in paragraph 0080), the trigger button is between the projections (since the trigger button is in the middle, fig 5), the two clamping parts abut against opposing ends of the first positioning portion (fig 5), and the two first elastic members are stretched (paragraph 0080 recites ‘One or more springs (not shown in FIG. 14) bias the expandable element 1412 to return to its unexpanded state when not being expanded, e.g., in a similar manner as the clamping type device holder described above. The aforementioned expansive force can also be referred to as an expansion force’) by the sliding parts (since the clamping members slide as the mechanism is opened); and
wherein when the trigger button  moving toward a second position (closed position, fig 14) from the first position (open position not shown, described in [0080])  the two clamping members move toward each other by a resilient force provided by the two first elastic members (paragraph 0080 recites ‘One or more springs (not shown in FIG. 14) bias the expandable element 1412 to return to its unexpanded state when not being expanded, e.g., in a similar manner as the clamping type device holder described above. The aforementioned expansive force can also be referred to as an expansion force’), and the two clamping parts clamp the fixing member (306a, 306b, fig 14), thereby the electronic device is mounted to the fixing member (paragraph 0081 recites ‘The device holder 106 is not shown in FIG. 14. However, it should be understood that the device holder 106, or an alternative device holder (examples of which were described above), should be attached to the expandable element 1412 shown in FIGS. 14, e.g., by a movable hinge (e.g., 122)’)
However it could be argued that the embodiment of fig 14 fails to teach that the two clamping parts abut against opposing ends of the first positioning portion () in the first position (open position)
Minn fig 5 teaches the two clamping parts abut against opposing ends (left and right ends) of the first positioning portion (top of 122) in the open position.


    PNG
    media_image1.png
    486
    576
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the joint as taught by Minn fig 5into the device of Minn fig 14. The ordinary artisan would have been motivated to modify Minn fig 14 in the above manner for the purpose of having a movable joint in accordance with [0047] that is simple and easy to remove with a fastener in accordance with [0048] or [0049]. Further [0083] explains that the movable joints of the other embodiments are compatible with fig 14, which signals that this combination falls within the disclosure of Minn.
However Minn fails to teach the fixing base being mountable to the electronic device by a first fastening member;
a holding part, wherein the sliding part is connected between the clamping part and the holding part, and the sliding part is connected to the fixing base and is adapted for sliding on the fixing base; 
a second fastening member fastening the holding part on the electronic device; and
each of the two first elastic members being connected between a corresponding one of the sliding parts and the fixing base;
the trigger button abutting against a fixing member, the trigger button moving toward a second position from the first position by a pressing of the fixing member, the fixing member is located between the projections
These were not found to be obvious differences.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections for claims 1-5 as shown above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS R BURTNER/Examiner, Art Unit 2841                          
                                                                                                                                                                              /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841